Citation Nr: 1642045	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to April 1971 with combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus is at least as likely as not related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that his tinnitus is the result of noise exposure in service.  A June 2015 letter from the Veteran's private otolaryngologist (ENT) notes his inservice noise exposure from firearms and his problems with tinnitus since that time.  He diagnosed the Veteran with tinnitus and opined that it was more likely than not that his inservice noise exposure contributed significantly to his development of tinnitus.  The Board notes that the private physician does not address the Veteran's earlier statements indicating that he has only experienced daily tinnitus since the early to mid-1990s.  However, the Board finds that his statements regarding that time of onset were made with regard to daily symptoms, not necessarily occasional symptoms.  Accordingly, this apparent discrepancy does not fully undermine the private opinion and the Board finds that it maintains some probative value as to the etiology of the Veteran's tinnitus.

The Board also notes that the Veteran was afforded a VA examination in March 2012 with several addendum opinions that concluded that the Veteran's tinnitus was not related to his military service.  However, as the Board finds the private positive opinion sufficiently probative to grant service connection, no further discussion of this negative evidence is necessary.

In light of the positive private opinion and lack of sufficiently probative evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was most recently examined for hearing loss in March 2012.  At that time, he did not have hearing loss for VA purposes.  However, given the time and the nature of hearing loss disabilities, the Board finds that a new VA examination is appropriate.

Additionally, the above-referenced June 2015 private physician letter noted that the Veteran had undergone a new audiogram in April 2015.  On remand, the AOJ should attempt to obtain a release of information from the Veteran for these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his hearing loss.  The Board is particularly interested in records from his private ENT, including the referenced April 2015 audiogram.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

2.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

If the examiner finds that the Veteran has hearing loss for VA purposes, s/he should opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hearing loss began in or is related to service.  The examiner must consider the Veteran's noise exposure in service and the noted threshold shift in hearing acuity from entrance to separation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim for service connection for hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


